DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS-REFERENCE TO RELATED APPLICATIONS 
2. 	This application claims priority of Taiwanese Patent Application No. 108101121, filed on January 11, 2019; the entire contents of which are incorporated herein by reference.

                                                                      Allowable Subject Matter
3.  	Claims 10-13, 15-16 allowed.
                                                                       Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding claims 10-13, 15-16, the prior art failed to disclose or reasonably suggest wherein said semiconductor body further includes a trench edge termination structure surrounding said active region and having a termination trench that is recessed from said first surface and that has a bottom wall, a lower surrounding wall extending upwardly from said bottom wall of said termination trench, and an upper surrounding wall extending upwardly from said lower surrounding wall of said termination trench to said first surface, said termination trench having a lower trench portion that is defined by said bottom wall and said lower surrounding wall of said termination trench, and an upper trench portion that is defined by said upper surrounding wall of said termination trench, said trench edge termination structure including an insulator layer that is disposed over said bottom wall and said upper and lower surrounding walls of said termination trench, an electrically conductive member that is disposed at least in said lower trench portion of said termination trench, and that is surrounded by said insulator layer, 

Remarks: 
The closest prior arts are Session, (US 7,732,842 B2), and Madson, US 8,497,549 B2. However, none of the reference teaches or suggest the claimed invention, for instance “......said trench edge termination structure including an insulator layer that is disposed over said bottom wall and said upper and lower surrounding walls of said termination trench, an electrically conductive member that is disposed at least in said lower trench portion of said termination trench, and that is surrounded by said insulator layer, and a nitride layer that is disposed in said upper trench portion of said termination trench, and that is surrounded by said insulator layer to be separated from said electrically conductive member, as recited in the claim.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899